ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                     In re Marriage of Levinson, 2013 IL App (1st) 121696




Appellate Court            In re MARRIAGE OF ROBIN MITCHELL LEVINSON, Petitioner-
Caption                    Appellee, and ROBERT LEVINSON, Respondent-Appellant.



District & No.             First District, Fourth Division
                           Docket Nos. 1-12-1696, 1-12-2489 cons.


Filed                      May 2, 2013


Held                       In an unusually litigious marriage dissolution action, the trial court did
(Note: This syllabus       not abuse its discretion in ordering respondent to pay $78,500 in interim
constitutes no part of     fees for petitioner based on consideration of the statutory factors and the
the opinion of the court   financial information indicating that respondent controlled the marital
but has been prepared      assets and had the means to pay the fees, but the contempt order was
by the Reporter of         vacated due to infirmities, including the finding that respondent was
Decisions for the          guilty of indirect, rather than direct, contempt and the provisions making
convenience of the         payment of the fees the purge amount as well as a sanction.
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-D-4934; the Hon.
Review                     Kathleen Kennedy and the Hon. Jeanne Cleveland Bernstein, Judges,
                           presiding.



Judgment                   Affirmed in part and vacated in part.
Counsel on                  Brian J. Hurst, Olga A. Allen, and Olga Stambler, all of Hurst, Robin &
Appeal                      Kay, LLC, of Chicago, for appellant.

                            Michael G. DiDomenico, Alan J. Toback, and Amanda M. Oliver, all of
                            Lake Toback, of Chicago, for appellee.


Panel                       JUSTICE FITZGERALD SMITH delivered the judgment of the court,
                            with opinion.
                            Presiding Justice Lavin and Justice Epstein concurred in the judgment
                            and opinion.



                                               OPINION

¶1          In this predecree dissolution of marriage case, respondent Robert Levinson appeals from
        orders of the circuit awarding interim attorney fees to petitioner Robin Mitchell Levinson and
        from the subsequent finding that Robert was in indirect civil contempt for failure to comply
        with the order. A subsequent body attachment issued against Robert for his failure to pay the
        monetary penalty imposed. On appeal, Robert contends the trial court abused its discretion
        by: (1) denying his request for an evidentiary hearing and subsequently awarding Robin’s
        counsel $78,500 in interim attorney fees where there allegedly existed no source of funds
        from which the fee award could be paid; and (2) finding Robert in indirect civil contempt for
        his failure to pay the court-ordered interim attorney fees. For the following reasons, we
        affirm in part and vacate in part.

¶2                                       I. BACKGROUND
¶3          The parties are involved in a contentious dissolution of marriage. This litigation has an
        extensive procedural history. This is the second time the parties have been before this court
        during the course of this dissolution. Previously, we reversed the circuit court’s order
        granting the wife’s petition for exclusive possession of the marital residence, finding it
        unsubstantiated by the evidence. See In re Marriage of Levinson, 2012 IL App (1st) 112567.1
        The parties were married in 2004 and have two young children: Bennet, born in 2007, and
        Jacob, born in 2005. Both Bennet and Jacob have special needs; Jacob has been diagnosed
        with sensory processing disorder and dyspraxia, and Bennet was, at the time the record was
        made, currently being tested for sensory processing disorder. Throughout the marriage, the
        parties lived together with their children at the marital residence.


                1
                 A portion of the fact section of this opinion is taken from the previous opinion issued by
        this court in In re Marriage of Levinson, 2012 IL App (1st) 112567.

                                                   -2-
¶4       In May 2010, Robin filed a petition for dissolution of marriage, alleging irreconcilable
     differences. She asked for full custody of the children, as well as exclusive possession of the
     marital residence. The court appointed a child representative and also began what the parties
     referred to as a “birdnesting” schedule, wherein each party occupied the marital residence
     during his or her parenting time, but vacated it during the other’s parenting time. More
     specifically, the court granted Robin exclusive possession of the marital residence except
     during Robert’s parenting time, during which Robin was required to vacate the residence.
¶5       In June 2010, Robert filed a counterpetition for dissolution of marriage in which he, too,
     requested custody of the children. In July 2011, Robin filed a motion requesting, in pertinent
     part, exclusive possession of the marital residence at all times. After a multiday hearing, the
     court granted the motion, finding that the birdnesting arrangement jeopardized the mental
     well-being of Robin and the children. Robert filed an interlocutory appeal in which he asked
     this court to reverse the order of the circuit court.
¶6       In that appeal, this court considered the meaning of “jeopardy” found in section 701 of
     the Illinois Marriage and Dissolution of Marriage Act (the Act) (750 ILCS 5/701 (West
     2010)). In re Marriage of Levinson, 2012 IL App (1st) 112567, ¶¶ 32-44. On review, we
     “recognize[d] the trial court’s concern that possession of the marital residence [was] being
     used as a tool in the arsenals of Robert and Robin, two individuals involved in a contentious
     divorce,” but noted that we are required to follow the statutory language. In re Marriage of
     Levinson, 2012 IL App (1st) 112567, ¶ 44. We held that the determination of jeopardy was
     error, and reversed the judgment of the circuit court. In re Marriage of Levinson, 2012 IL
     App (1st) 112567, ¶ 44.
¶7       Meanwhile, in April 2011, Robin filed a petition in the circuit court in which she
     requested the court order Robert to pay approximately $125,000 for Robin’s interim and
     prospective fees and costs. In this petition, she alleged that she had spent approximately
     $15,000 on attorney fees, that she had an outstanding balance due and owing her attorneys
     of $25,000, and that her estimated reasonable and necessary prospective attorney fees would
     total no less than $100,000. She alleged, inter alia:
              “8. ROBIN is the primary caretaker of the minor children and has been dependent on
         ROBERT for her support during their marriage. ROBIN does not have the financial
         ability to pay her attorneys’ fees, expert fees, and other court costs.
              9. ROBERT, conversely, is capable of discharging this Court’s order for interim and
         prospective attorney’s fees and costs. ROBERT is the owner and/or shareholder in
         numerous businesses, corporations, and/or entities, and he has access to or control of
         substantial assets and income.
              10. ROBIN cannot hope to litigate this matter on a level playing field with ROBERT
         without a substantial contribution for the payment of her attorneys’ fees and court costs
         and expert witness fees and costs by ROBERT.”
¶8       Robert then filed a response to the petition in which he asked court to deny Robin’s
     petition, compel Robin to seek employment, compel Robin to pay specific attorney fees and
     costs incurred by Robert, and order a disgorgement of attorney fees in favor or Robert. He
     alleged, inter alia, that he provides $2,500 in monthly support to Robin, in addition to other

                                              -3-
       financial support such as her housing costs, health insurance, automobile insurance, and
       utilities. He stated he believes Robin has “sufficient access to funds to cover her own legal
       fees and costs.” He also argued that some of Robin’s attorney fees and costs were not
       reasonable or necessary. He alleged that Robin is a licensed attorney in the State of Illinois
       and that she should seek “appropriate employment to cover her own legal fees and
       expenses.” He explained that he works in the real estate market, but has not earned funds
       from the sale or purchase of real estate since 2008. He alleged he has used funds secured
       from family members to support himself and Robin. Regarding attorney fees, Robert stated:
                “22. Robert Levinson has paid approximately $53,000.00 to Swanson, Martin & Bell,
            LLP and $5,955.50 to Brian Hurst for a total of approximately $59,455.50.00. Robert
            Levinson owes $4,173.00 to Brian Hurst (through 3/31/11) and $14,412.95 to Swanson,
            Martin & Bell, LLO (which may be higher to account for more recent fees and costs).
                23. Robin Levinson has paid $55,375.00 to the law firm of Katz, Goldstein &
            Warren, $15,000.00 to the law firm of Lake Toback, and $7,500.00 to Lee Gould (her
            financial expert) for a total of $77,875.00.
                24. Robin Levinson has paid more attorneys’ fees and costs tha[n] Robert Levinson
            by the sum of $18,419.50, and therefore, there is no ‘field’ to ‘level.’
                25. That under the Level the Playing Field principal, the Court has authority to order
            a disgorgement of attorneys’ fees and costs in favor of Robert Levinson.”
¶9          On July 18, 2011, the circuit court heard oral arguments from the parties and ordered:
                “(1) [Robert] shall pay the sum of $100,000 to Lake Toback as and for the court
            ordered award of interim and prospective attorneys fees within 30 days, without
            prejudice.
                (2) From said [$]100,000 Dr. Palen shall receive his costs for deposition and trial
            testimony and preparation in connection with the hearing on Robin’s petition for
            modification filed 7/14/2011.
                (3) Howard D. Roseberg shall be paid approx. [$]13,000 upon presentation of his
            statement.
                                                 ***
                (5) The award above is entered per 750 ILCS 5/501(c-1) over Robert’s counsel’s
            objection and demand for evidentiary hearing.”
¶ 10        Robert then filed a motion to reconsider, arguing that the court erred in ordering him to
       pay $100,000 to Robin’s counsel for interim and prospective attorney fees, and “at no time
       did the Court permit a full hearing. The court did not allow any testimony of parties or any
       presentation of evidence.” He argued that Robin failed to present adequate evidence to make
       a showing that she did not have the ability pay her own fees and that Robert does not have
       the ability to make the payment. He claimed he had “no liquidity,” that he had incurred debt
       in the amount of $165,000 since the beginning of the litigation, and that he is required to
       borrow money to cover the family and household expenses. He also argued that Robin’s
       counsel and experts had been “substantially paid more than Robert’s attorneys,” and that
       Robin has “in excess of $100,000 in a retirement account that could be liquidated.”


                                                -4-
¶ 11       The court agreed to reconsider its decision and ordered the parties to submit “memos
       setting forth amounts due; amounts paid for fees; resource of the funds; updated [financial
       disclosure statements], or other current financial info of each party; and respective positions
       regarding payment of fees.” The parties did so.2 Robert filed several documents, including:
       a memo describing his financial situation, including a description of assets available to pay
       for ongoing litigation costs; an updated financial disclosure statement; addendum lists of
       marital assets and liabilities, and premarital and nonmarital assets; Robert’s projected annual
       income statement; a table showing the parties’ cash or cash equivalents; a table showing the
       parties’ liabilities; a statement of contingent liabilities; a table reflecting attorney fees for
       both parties in the dissolution litigation; Robert’s 2010 tax returns; a statement of liabilities;
       a statement of assets; a statement of business interests reflecting loans advanced by Robert
       to affiliated real estate limited liability companies; Robert’s business monthly income and
       expense statement; a statement reflecting rental income for 2009-10; and a table showing real
       estate owned (both individually and in various shared ownership situations).
¶ 12       Robin submitted an updated financial disclosure statement as well as a memorandum in
       support of her petition for interim fees, which included: a table showing attorney and expert
       fees and costs due and paid by both parties; a section explaining that Robin did not have the
       ability to pay attorney and expert fees and costs which included the statement that Robin had
       already liquidated her nonmarital individual retirement account (IRA) to pay attorney fees;
       as well as a table showing the “balance of funds Robin has received to supplement her
       income;” a section purporting to show that Robert had the ability to pay the attorney fees and
       costs, which noted that Robert’s net worth in May 2011, as reflected in his personal financial
       statement, was $1,737,000; and including a table reflecting properties in which Robert
       maintains an interest. In addition, Robin provided Robert’s financial statement he made with
       First Eagle Bank dated May 1, 2011, in which he reported having a net worth of $1,737,000,
       as well as another of Robert’s personal financial statements dated April 15, 2010, in which
       he reported having a net worth of $8,909,000.
¶ 13       On March 16, 2012, the court granted the motion to reconsider without prejudice, and
       awarded Robin $78,500 from Robert as an “interim award for attorneys’ and experts’ fees
       without prejudice and as an advance from the marital estate.” Robert was ordered to pay this
       amount to Robin’s attorneys no later than April 2, 2012. In its memorandum order, the court
       noted:
                “After hearing argument in February 2012 the court declined to conduct the
           evidentiary hearing requested by [Robert], finding no good cause shown to do so, but
           granted reconsideration, and ordered the parties to submit specific information.”
¶ 14       It then addressed the requirements of section 501(c-1) of the Act, which provides for
       interim fees as temporary relief, and stated:


               2
                Initially, Robert filed his opening brief without including these documents. One month later,
       however, the parties presented copies of these documents to the court and entered into a stipulation
       that they should be made part of the record on appeal. These documents are now before us as part
       of the record on appeal.

                                                    -5-
    “6. The following reflects, in part, the court’s consideration of the statutory factors
based on the parties’ submissions, reasonable inferences from the submissions, and the
court’s familiarity with the case:
    (A) the income and property of each party, including alleged marital property within
the sole control of one party and alleged non-marital property within access to a party
    Petitioner is a licensed attorney who works sporadically as an arbitrator and has not
been employed full-time outside the home since the birth of the parties’ first child.
Respondent’s income supports the family and far exceeds Petitioner’s earnings from
occasional work. Respondent is a successful real estate professional whose business
suffered financially after the 2008 downturn in the U.S. economy. It is undisputed here
that the marital estate and Respondent’s alleged non-marital estate includes real estate
holdings. The complex nature of this property, and the time that would be needed to
prepare and present evidence about the character and value of the property is one reason
the court did not find good cause for an evidentiary hearing on interim fees. Respondent
made various financial arrangements after 2008 to maintain the marital, as well as his
alleged non-marital real estate holdings. The parties paid their living expenses and some
of their attorneys’ and experts’ fees from income tax refunds that are now depleted.
    Respondent solely controls the alleged marital property. Respondent has not accessed
directly his alleged non-marital assets to pay attorneys’ and experts’ fees. Petitioner, in
contrast, accessed her alleged non-marital property to pay fees, specifically, a retirement
asset, receiving $37,258.52 and paying $32,500, with a large portion taken for taxes and
penalties, and a savings account, receiving and paying approximately $46,000. She has
not yet accessed her sole remaining alleged non-marital asset, deferred compensation
valued in February 2012 at approximately $28,000. At this point there are no liquid
marital assets, and no liquid non-marital assets of Respondent.
    (B) the needs of each party
    Based on the litigiousness they have displayed so far, both parties need exorbitant
funds to finance their divorce litigation. Petitioner has spent more so far, but she is not
the party in control of the marital assets and the information about them. The undisputed
pattern here is that Respondent alone supports the family financially.
    (C) the realistic earning capacity of each party
    Although the future may be different, Petitioner’s current realistic earning capacity,
especially during contentious divorce litigation while primary caregiver of two young
special needs children, is low, and Respondent’s, despite the economic downturn, is high.
    (D) any impairment to present earning capacity of either party, including age and
physical and emotional health
    Petitioner’s present earning capacity is limited based on her marital role as primary
caregiver for the parties’ two sons.
    (E) the standard of living established during the marriage
    The parties established a ‘1%-lifestyle’ standard of living during the marriage. They
may have reduced expenses to some degree after 2008. However, since these proceedings


                                      -6-
    began almost two years ago both parties have, consistent with that marital lifestyle,
    incurred over half a million dollars in attorneys’ and experts’ fees. Although they may
    say otherwise, the only reasonable inference from the parties’ conduct is that they both
    believe that the marital estate has sufficient assets to finance their litigation. Respondent,
    not Petitioner, controls the marital assets.
        (F) the degree of complexity of the issues, including custody, valuation or division
    (or both) of closely held businesses, and tax planning, as well as reasonable needs for
    expert investigations or expert witnesses, or both
        There is no dispute that this case involves complex issues that require experts.
        (G) each party’s access to relevant information
        Based on his control of the real estate which is alleged to include marital and non-
    marital property, Respondent has easier access to relevant information about the property.
        (H) the amount of the payment or payments made or reasonably expected to be made
    to the attorney for the other party
        It is undisputed that as of February 2012, over $100,000 has been paid to Petitioner’s
    attorneys, over $60,000 to Respondent’s attorneys, and over $30,000 to the court-
    appointed child representative. It is also undisputed that the parties have spent more than
    $40,000 on expert fees. Petitioner alleges that she has incurred additional fees in excess
    of $150,000. Respondent alleges that he has incurred additional fees in excess of
    $100,000. The child representative asserts that he is owed $39,925 for services through
    February 15, 2012. To date the parties paid fees, in approximate amounts, from (1) tax
    refund income, $108,867, (2) other income, $12,995, (3) credit cards, $14,750, (4) loans,
    $21,750 ($10,000 from Petitioner’s family, $11,750 from Respondent’s family), and (5)
    Petitioner’s alleged non-marital assets, $78,500.
        (I) any other factor that the court expressly finds to be just and equitable
        It is just and equitable to consider the following additional factors:
        (1) regardless of the liquidity of the marital property it must and will be divided
    equitably by agreement or by the court, meaning that specific property, or cash in lieu of
    specific property, will be transferred to Petitioner from Respondent, (2) it is impossible
    to determine at this point what, if any, portion of the tax refunds which have been used
    to support the marital lifestyle and to pay about $108,867 of attorneys’ and experts’ fees,
    may be characterized as Respondent’s non-marital property, (3) Respondent has at least
    $78,500 in alleged non-marital assets which are not liquid, but, which, in light of
    Respondent’s experience and profession, he may access indirectly, and (5) both parties
    have demonstrated the ability to obtain loans from family members.”
The court acknowledged that it “struggled to apply section 501(c-1)(3) appropriately because,
although the parties are willing to spend substantial amounts of money to litigate this
dissolution “from which it is reasonable to infer that the marital estate can absorb these costs
and thus that the parties are able to spend enormous amounts,” conversely, the depletion of
income and assets and the lack of liquidity “suggests that ‘[b]oth parties lack financial ability
or access to assets or income for reasonable attorney’s fees and costs.’ ” (Emphasis in


                                           -7-
       original). It noted, however, that “a key word may be ‘reasonable,’ and while the fees
       charged may be reasonable, it is not reasonable to pay and incur fees at the level of this case
       unless you can afford to do so.” It stated:
               “After considering all the factors, Respondent, who has access to alleged non-marital
           real estate holdings of undetermined value, has the financial ability to pay additional
           amounts, and Petitioner lacks sufficient access to assets or income for additional
           amounts. Petitioner should not be required to spend all of her alleged non-marital assets
           without the playing field being leveled with regard to the direct use of alleged non-
           marital assets. Therefore, Respondent should be required to pay $78,500 for Petitioner’s
           interim and prospective fees. Because of the length of time the issue has been pending
           without payment, Respondent should have only until April 2, 2012 to make this payment
           to Petitioner’s attorneys. Alternatively, both parties lack financial ability or access to
           assets or income for reasonable attorney’s fees and costs. Funds of at least $78,500 are
           available to Respondent indirectly, that is, through loans or other financing, and
           substantial parity requires Respondent to pay Petitioner’s attorneys this amount.”
¶ 15       Robert did not pay the interim fee award as ordered. Robin filed an emergency petition
       for rule to show cause for indirect civil contempt, alleging that Robert had wilfully refused
       to abide by the court’s order. On April 3, 2012, the court issued a rule to show cause against
       Robert as to why he should not be held in contempt of court for his failure to comply with
       the March 16 order. Robert filed a response to the petition for rule to show cause on April
       16, 2012, alleging he was unable to pay the court-ordered $78,500.
¶ 16       On June 4, 2012, the trial court found Robert in indirect civil contempt for his failure to
       pay the fee award:
               “Robert Levinson is found in indirect civil contempt of court for his wilful failure to
           comply with the court order of 2/16/12. *** He may purge the contempt by paying to
           [Robin’s attorneys] $78,500 within 14 days.”
       Robert still did not pay the $78,500 within the required time.
¶ 17       On June 6, Robert filed a notice of appeal from the circuit court’s June 4 order, which
       appeal was docketed in this court as case number 1-12-1696. Additionally, on June 20,
       Robert filed in the circuit court a motion for stay of the order of contempt pending appeal.
       The court heard argument on the motion for stay, then entered an order denying the motion,
       specifically finding that the purge amount is a “sanction.”
¶ 18       Thereafter, Robin filed a motion to reconsider the June 20 order, requesting a hearing and
       asking the court to imprison Robert as a sanction for his failure to comply with the court’s
       fee order. She argued that the only way the court could force Robert to pay the ordered
       amount would be to imprison him. A different trial judge heard this motion. That court
       granted the motion to reconsider and ordered that the $78,500 amount be “converted back
       to a purge,” stating:
               “Petitioner’s motion for reconsideration is granted and the amount of $78,500 is
           hereby converted back to a purge (no longer a sanction) based on the court’s previous
           finding of contempt against Respondent.”
¶ 19       The court gave Robert until August 21, 2012 to pay the purge.

                                                -8-
¶ 20       Robert again failed to pay the purge. On August 28, 2012, the court issued a body
       attachment against Robert for failure to pay. Bond was set at $12,000. Robert filed a notice
       of appeal3, which appeal was docketed in this court as case number 1-12-2489.
¶ 21       This appeal follows.

¶ 22                                         II. ANALYSIS
¶ 23                                    A. Interim Attorney Fees
¶ 24        On appeal, Robert first contends that the trial court abused its discretion when it awarded
       Robin’s counsel $78,500 in interim attorney fees where Robert allegedly could not afford to
       pay said fees. Specifically, Robert argues that the court misapplied section 501(c-1)(3) of the
       Act (750 ILCS 5/501(c-1)(3) (West 2010)). Robert also argues that the trial court abused its
       discretion when it denied his requests for an evidentiary hearing regarding the interim
       attorney fees. We disagree.
¶ 25        Initially, we acknowledge Robin’s contention that this court should presume the circuit
       court’s orders were entered in conformity with the law because Robert failed to provide a
       sufficiently complete record on appeal by failing to include either a transcript or a
       bystander’s report from the relevant hearing dates. See Foutch v. O’Bryant, 99 Ill. 2d 389,
       391-92 (1984) (In the absence of a complete record, we presume that the trial court’s orders
       conformed to the law and “had a sufficient factual basis.”); see also In re Marriage of
       Rogers, 213 Ill. 2d 129, 140 n.2 (2004). While we agree that the appellate record and
       Robert’s brief could be more thorough and more precise, in this specific situation, we find
       that the record before us, which includes the bound record from an appeal that was
       previously before this court, a supplemental record of the relevant filings in the court below
       regarding the interim attorney fees, as well as a detailed memorandum opinion by the circuit
       court, is sufficient for our review of this issue.
¶ 26        In addition, Robin brings to this court’s attention various errors, misrepresentations of
       the record, and failure to cite to the record in Robert’s brief. She asks us to dismiss the appeal
       based on these errors and omissions. We agree that Robert’s brief fails to comply with the
       requirements of Illinois Supreme Court Rule 341 (eff. July 1, 2008). That rule provides that
       all briefs should contain a fact section which includes “appropriate reference to the pages of
       the record on appeal.” Ill. S. Ct. R. 341(h)(6). In the present case, Robert failed to cite to the
       record in portions of his brief and, at times, misrepresented what occurred in the court below.
       The rules of procedure concerning appellate briefs are rules, not mere suggestions, and it is
       within the appellate court’s discretion to strike a brief and dismiss the appeal for failure to
       comply with those rules. See Niewold v. Fry, 306 Ill. App. 3d 735, 737 (1999). However, we
       find that appellant’s lack of compliance with Rule 341(h)(6) does not preclude our review,
       as the errors are not dispositive to our decision. Accordingly, despite these deficiencies, we
       will not dismiss the appeal.
¶ 27        Turning to the merits of Robert’s argument, section 501(c-1) permits a trial court to


               3
               This court subsequently consolidated these two appeals into the instant appeal.

                                                  -9-
assess attorney fees and costs in favor of the petitioning party’s counsel while the case is still
pending. 750 ILCS 5/501(c-1) (West 2010). In pertinent part, section 501(c-1) provides:
        “§ 501. Temporary Relief. In all proceedings under this Act, temporary relief shall
    be as follows:
                                           ***
        (c-1) As used in this section (c-1), ‘interim attorney’s fees and costs’ means
    attorney’s fees and costs assessed from time to time while a case is pending, in favor of
    the petitioning party’s current counsel, for reasonable fees and costs either already
    incurred or to be incurred, and ‘interim award’ means an award of interim attorney’s fees
    and costs. Interim awards shall be governed by the following:
            (1) Except for good cause shown, a proceeding for (or relating to) interim
        attorney’s fees and costs in a pre-judgment dissolution proceeding shall be
        nonevidentiary and summary in nature. All hearings for or relating to interim
        attorney’s fees and costs under this subsection shall be scheduled expeditiously by
        the court. When a party files a petition for interim attorney’s fees and costs supported
        by one or more affidavits that delineate relevant factors, the court (or a hearing
        officer) shall assess an interim award after affording the opposing party a reasonable
        opportunity to file a responsive pleading. A responsive pleading shall set out the
        amount of each retainer or other payment or payments, or both, previously paid to the
        responding party’s counsel by or on behalf of the responding party. In assessing an
        interim award, the court shall consider all relevant factors, as presented, that appear
        reasonable and necessary, including to the extent applicable:
                (A) the income and property of each party, including alleged marital property
            within the sole control of one party and alleged non-marital property within
            access to a party;
                (B) the needs of each party;
                (C) the realistic earning capacity of each party;
                (D) any impairment to present earning capacity of either party, including age
            and physical and emotional health;
                (E) the standard of living established during the marriage;
                (F) the degree of complexity of the issues, including custody, valuation or
            division (or both) of closely held businesses, and tax planning, as well as
            reasonable needs for expert investigations or expert witnesses, or both;
                (G) each party’s access to relevant information;
                (H) the amount of the payment or payments made or reasonably expected to
            be made to the attorney for the other party; and
                (I) any other factor that the court expressly finds to be just and equitable.” 750
            ILCS 5/501(c-1) (West 2010).
When the legislature enacted section 501(c-1), its goal was to “ ‘level the playing field by
equalizing the parties’ litigation resources where it is shown that one party can pay and the
other party cannot.’ ” In re Marriage of Nash, 2012 IL App (1st) 113724, ¶ 5 (quoting In re

                                          -10-
       Marriage of Beyer, 324 Ill. App. 3d 305, 315 (2001)).
¶ 28        For one party to pay interim fees to the other party, the court must find “that the party
       from whom attorney’s fees and costs are sought has the financial ability to pay reasonable
       amounts and that the party seeking attorney’s fees and costs lacks sufficient access to assets
       or income to pay reasonable amounts.” 750 ILCS 5/501(c-1)(3) (West 2010); In re Marriage
       of Beyer, 324 Ill. App. 3d at 320 (“the party seeking fees must demonstrate the inability to
       pay and the ability of the other party to pay both parties’ fees”). This court has explained that
       the purpose of allowing interim fees is to prevent the party in control of the assets to force
       the other into ceding valid claims because that party cannot pay attorneys and experts to
       adequately prosecute his or her case. In re Marriage of Beyer, 324 Ill. App. 3d at 316.
¶ 29        We first note that the court’s order awarding interim attorney fees under section 501(c-1)
       of the Act is an interlocutory order which is not generally a final or appealable order. In re
       Marriage of Radzik, 2011 IL App (2d) 100374, ¶ 45. “However, when a party appeals from
       a contempt sanction imposed for violating an interim fee order, the contempt finding is final
       and appealable and presents to the reviewing court the propriety of the underlying order.” Id.
       Accordingly, we review this interlocutory appeal and find no abuse of discretion in the trial
       court’s interim award.
¶ 30        On appeal, Robert briefly argues that an evidentiary hearing should have been conducted
       on Robin’s interim fee petition. In the “issue presented on appeal” section of his brief, Robert
       lists as his first issue: “Whether it was an abuse of the trial court’s discretion to award
       Robin’s counsel $78,500 in interim attorney’s fees where there existed no source of founds
       from which the fee award could be paid and the trial court denied Robert’s requests for an
       evidentiary hearing.” In the body of his brief, however, Robert fails to fully develop this
       argument, arguing only: “Similarly to Radzik, good cause was shown to hold an evidentiary
       hearing and the court abused its discretion by awarding Robin $78,500 while receiving no
       evidence that Robin lacked the ability to pay her attorney’s fees, that Robert was able to pay
       said amount, or that the marital estate had sufficient assets to pay said amount.” In his reply
       brief on appeal, Robert “acknowledge[d] that under the language of 750 ILCS 5/501(c-1),
       hearings are generally non-evidentiary in nature” but argued:
            “this must be predicated by certain qualifications, i.e., ‘reasonable attorney fees may be
            properly determined by a non-evidentiary proceeding if the trial court can determine from
            the evidence presented in the petition and response what amount would be a reasonable
            award.’ In re Marriage of Radzik, 2011 IL App (2d) 100374. In this instance the trial
            court misapplied [subsection (c-1)] by assessing an interim attorneys’ fee award against
            Robert when no evidence had been submitted that Robert has the ability to pay $78,500
            in legal fees, and the court did not elect to conduct an evidentiary hearing.”
       Although Robert argues that “good cause” was shown to hold an evidentiary hearing in this
       matter, he fails to articulate to what good cause he refers. Conducting an evidentiary hearing
       on an interim fee petition in a predecree dissolution of marriage case is the exception not the
       rule; the statute clearly provides that “[e]xcept for good cause shown, a proceeding for (or
       relating to) interim attorney’s fees and costs in a pre-judgment dissolution proceeding shall
       be nonevidentiary and summary in nature.” 750 ILCS 5/501(c-1)(1) (West 2010). Here, the


                                                 -11-
       court found no good cause to conduct an evidentiary hearing. It noted:
               “After hearing argument in February 2012 the court declined to conduct the
           evidentiary hearing requested by Respondent, finding no good cause shown to do so, but
           granted reconsideration, and ordered the parties to submit specific information.”
       It explained one of its reasons for declining to hold an evidentiary hearing:
               “The complex nature of this property, and the time that would be needed to prepare
           and present evidence about the character and value of the property is one reason the court
           did not find good cause for an evidentiary hearing on interim fees.”
       The court also found that the resolution of the issues in this case requires the use of experts.
       Neither of these findings is challenged by Robert on appeal. From our review of the record
       on appeal, we agree with the circuit court that resolution will likely require the use of experts
       to untangle the complex nature of Robert’s and the parties’ holdings (for example, Robert
       owns, in whole or part, approximately 20 parcels of real estate, some in limited liability
       companies, each with different operating agreements, each with different owners and
       different rental cash flows), and Robert controls the information regarding the finances.
¶ 31       The extensive use of experts at an interim fee petition stage, as would be required here,
       is contrary to the statutory requirement that the interim fee hearing be nonevidentiary and
       summary in nature. Robert has failed to allege sufficient good cause to overcome the
       statutory standard that “a proceeding for (or relating to) interim attorney’s fees and costs in
       a pre-judgment dissolution proceeding shall be nonevidentiary and summary in nature.” 750
       ILCS 5/501(c-1)(1) (West 2010). The circuit court properly determined there was no good
       cause to conduct a hearing.
¶ 32       Robert’s reliance on In re Marriage of Radzik, 2011 IL App (2d) 100374, for the
       proposition that the circuit court in this case should have held a hearing does not persuade
       us differently, as Radzik is inapposite to the case at bar. In Radzik, also a dissolution of
       marriage case, the petitioner filed a petition for interim fees and a financial affidavit, but
       attached no other relevant supporting documents. Id. ¶ 6. The only other documents attached
       to the petition were petitioner’s attorney retainer agreement and her attorneys’ affidavits
       establishing their respective education, experience, and billing rates. Id. Subsequently, the
       petitioner filed a second interim fee petition, but attached no further documents. Id. ¶ 11. In
       response, respondent alleged he was unable to pay petitioner’s requested fees due to expenses
       he had incurred as a result of the litigation. Id. The circuit court awarded interim fees to the
       petitioner. Id. ¶ 17. The respondent was later held in indirect civil contempt for failing to pay
       the ordered fees. Id. ¶ 31. On appeal, the Second District of this court reversed the interim
       fee award, finding the trial court received “virtually no evidence regarding respondent’s
       present ability to pay the amount that the court awarded.” (Emphasis omitted.) Id. ¶ 51.
       Specifically, the court found, in pertinent part, that the petitioner’s financial affidavit was
       outdated and inaccurate, and that her petition for fees merely contained general allegations
       that she could not afford to pay fees, but respondent could afford to do so. Id. ¶ 49. The court
       held: “On this record, where the trial court had reason to believe that the minimal support
       provided for the fee request might be inaccurate, petitioner failed to meet [the burden of
       showing the other party’s ability to pay]. At a minimum, we think that good cause was shown


                                                 -12-
       to hold an evidentiary hearing.” Id. ¶ 51. In addition, the circuit court had ordered the interim
       fees paid from an IRA, and the reviewing court determined that “there is no authority for a
       trial court to order the liquidation and distribution of an IRA to satisfy an attorney fee
       award.” Id. ¶ 62.
¶ 33        In the present case, the interim fees awarded were not ordered to be paid from a
       liquidated IRA or any other retirement account. In addition, the Radzik court’s concern in
       reversing and ordering an evidentiary hearing was that the petitioner had not included
       supporting documentation that the respondent could pay the requested interim fee award, and
       the court had reason to believe the minimal documentation provided was “inaccurate.” Id.
       ¶ 49. These concerns are not present in the case at bar. Rather, Robin supported her motion
       for interim fees with substantial documentation.4 Robert’s reliance on Radzik is unpersuasive.
¶ 34        Turning to the merits of the court’s interim fee award determination, we find no abuse
       of discretion in the interim award of $78,500. For purposes of a section 501(c-1) petition, the
       party seeking fees must demonstrate the inability to pay and the ability of the other party to
       pay both parties’ fees. 750 ILCS 5/501(c-1)(3) (West 2010). In divorce decree proceedings,
       we review the award of attorney fees for an abuse of discretion. In re Marriage of Beyer, 324
Ill. App. 3d at 320; In re Marriage of Cierny, 187 Ill. App. 3d 334, 347 (1989). An abuse of
       discretion occurs only when no reasonable person would take the view adopted by the court.
       In re Marriage of Benkendorf, 252 Ill. App. 3d 429, 432-33 (1993). A reviewing court should
       examine whether the trial court “acted arbitrarily without the employment of conscientious
       judgment or, in view of all the circumstances, exceeded the bounds of reason and ignored
       recognized principles of law so that substantial prejudice resulted.” In re Marriage of Aud,
       142 Ill. App. 3d 320, 326 (1986).
¶ 35        Robert contends the circuit court erred in granting an interim award because the petition
       and the subsequently filed supporting documents failed to adequately demonstrate his ability
       to pay Robin’s attorney fees. However, a review of Robin’s financial disclosure affidavit and
       Robert’s financial disclosure affidavit, as well as the supporting documents both parties filed
       therewith, does not support Robert’s argument. On reconsideration of the petition for interim
       and prospective attorney fees and costs, the court ordered the parties to submit numerous
       financial documents for the court’s review. In response to the court’s order, Robert filed


               4
                 We note for the record that we are wary of the way Robert has argued this issue on appeal.
       Specifically, in the statement of facts found in his opening brief on appeal, Robert states that each
       party submitted a financial disclosure statement to the circuit court when ordered to do so, but then
       states, “[n]o other documents were submitted to the court.” This was a clear misrepresentation of the
       record, as approximately 154 pages of supporting documents were submitted to and reviewed by the
       circuit court before it issued the order at issue here. Robert did not include these documents in the
       record filed with his appeal. After Robin brought this to the attention of Robert’s counsel and the
       court, the parties supplemented the record with the relevant documents. In his reply brief, Robert
       acknowledges the error and “retracts that statement.” Nonetheless, it appears that much of the
       reasoning behind Robert’s argument that Radzik is similar to the case at bar was based on the
       mistaken understanding that Robin’s petition, like the petition in Radzik, was unsupported by
       documentation. It was not.

                                                  -13-
       several documents, including: a memo describing his financial situation, including a
       description of assets available to pay for ongoing litigation costs; an updated financial
       disclosure statement; addendum lists of marital assets and liabilities, premarital and
       nonmarital assets; Robert’s projected annual income statement; a table showing the parties’
       cash or cash equivalents; a table showing the parties’ liabilities; a statement of contingent
       liabilities; a table reflecting attorney fees for both parties regarding the dissolution litigation;
       Robert’s 2010 tax returns; a statement of liabilities; a statement of assets; a statement of
       business interests reflecting loans advanced by Robert to affiliated real estate limited liability
       companies; Robert’s business monthly income and expense statement; a statement reflecting
       rental income for 2009-10; and a table showing real estate owned (both individually and in
       various shared ownership situations).
¶ 36       For her part, Robin submitted an updated financial disclosure statement as well as a
       memorandum in support of her petition for interim fees, which included: a table showing
       attorney and expert fees and costs due and paid by both parties; a section explaining that
       Robin did not have the ability to pay attorney and expert fees and costs, which included the
       statement that Robin had already liquidated her nonmarital IRA to pay attorney fees; as well
       as a table showing the “balance of funds Robin has received to supplement her income”; a
       section purporting to show that Robert had the ability to pay the attorney fees and costs,
       which noted that Robert’s net worth in May 2011, as reflected in his personal financial
       statement, was $1,737,000; and including a table reflecting properties in which Robert
       maintains an interest. In addition, Robin provided Robert’s financial statement he made with
       First Eagle Bank dated May 1, 2011, in which he reported having a net worth of $1,737,000,
       as well as another of Robert’s personal financial statements dated April 15, 2010, in which
       he reported having a net worth of $8,909,000.
¶ 37       A review of Robin’s financial disclosure affidavit indicates the balance between her
       income and expenses established she was unable to pay her own fees. By way of example,
       Robin, a homemaker and full-time caretaker of the couple’s two children, reported in her
       disclosure statement submitted to the court that her gross income from all sources during the
       past year was $1,545. Her monthly living expenses, on the other hand, totaled $25,361. She
       alleged that Robert was in control of all financial matters in the household. In her petition
       and affidavit, Robin further alleged that Robert had the ability to pay both her and his own
       attorney fees because he had access to various sources of income from multiple properties,
       he had numerous business interests, and he has access to or control of substantial assets and
       income.
¶ 38       In Robert’s disclosure statement, he reported a net monthly income of $12,666, but
       reported that his monthly expenditures exceeded that amount. The circuit court noted that
       Robert “solely controls the alleged marital property” and has not accessed his alleged
       nonmarital assets to pay attorney and expert fees. Robin, on the other hand, has accessed her
       alleged nonmarital property to pay attorney fees, specifically: “a retirement asset, receiving
       $37,258.52, and paying $32,500, with a large portion taken for taxes and penalties, and a
       savings account, receiving and paying approximately $46,000.” The court acknowledged
       that, based on the litigiousness exhibited thus far, the parties would need a great deal more
       money to finance the litigation of this dissolution. The court noted: “[Robin] has spent more

                                                  -14-
       so far, but she is not the party in control of the marital assets and the information about them.
       The undisputed pattern here is that [Robert] alone supports the family financially.”
¶ 39        In addition, as to section 501(c-1)(1)(C), the realistic earning capacity of each individual,
       the court found that, currently, Robin’s earning capacity is low as the primary caregiver of
       two young children with special needs, while Robert’s earning capacity is high.
¶ 40        As to section 501(c-1)(1)(E), the standard of living established during the marriage, the
       court found that the couple had established a wealthy lifestyle and the litigation expenses
       incurred during the dissolution have been consistent with the marital lifestyle. The court
       noted: “Although they may say otherwise, the only reasonable inference from the parties’
       conduct is that they both believe that the marital estate has sufficient assets to finance their
       litigation. [Robert], not [Robin] controls the marital assets.”
¶ 41        As to section 501(c-1)(1)(F), the degree of complexity of the issues, the court found that
       this case “involves complex issues that require experts.” We agree with this assessment, and
       note the following complex issues: there are contentious child custody issues involving
       children with special needs; the precise valuation of the estate in question requires the use
       of experts to untangle the complex nature of Robert’s holdings (for example, Robert owns,
       in whole or part, approximately 20 parcels of real estate, some in limited liability companies,
       each with different operating agreements, each with different owners and different rental cash
       flows); and Robert controls the information regarding the finances.
¶ 42        The circuit court acknowledged that, as of February 12, 2012, Robin’s attorneys had been
       paid more than Robert’s attorneys. It noted that attorney fees and child representative fees
       have been paid from tax refund income ($108,000), “other” income ($12,995), credit cards
       ($14,750), loans from both Robin’s family ($10,000) and Robert’s family ($11,750), and
       Robin’s alleged non-marital assets ($78,500).
¶ 43        As to section 501(c-1)(1)(I), any other factor the court expressly finds to be just and
       equitable, the court found:
                “It is just and equitable to consider the following additional factors: (1) regardless of
            the liquidity of the marital property it must and will be divided equitably by agreement
            or by the court, meaning that specific property, or cash in lieu of specific property, will
            be transferred to Petitioner from Respondent, (2) it is impossible to determine at this
            point what, if any, portion of the tax refunds which have been used to support the marital
            lifestyle and to pay about $108,867 of attorneys’ and experts’ fees, may be characterized
            as Respondent’s non-marital property, (3) Petitioner spent at least $78,500 from alleged
            non-marital savings and retirement for fees, (4) Respondent has at least $78,500 in
            alleged non-marital assets which are not liquid, but, which, in light of Respondent’s
            experience and profession, he may access indirectly, and (5) both parties have
            demonstrated the ability to obtain loans from family members.”
¶ 44        Additionally, although the circuit court did not hold an evidentiary hearing in this cause,
       it was familiar with the case and the parties. In fact, as of the date of the order in question,
       March 16, 2012, the parties had been in front of the court during these dissolution
       proceedings on 48 separate occasions. By way of illustration regarding the court’s familiarity
       with the parties and their finances, Robin directs this court to various documents included

                                                 -15-
       in the record on appeal, including a motion filed with the circuit court in which Robert
       requested an order of the court to allow the parties’ children to attend a private grammar
       school and assuring the court that Robert and his family would pay the annual tuition of
       $40,000.
¶ 45       We find no abuse of discretion in the circuit court’s order of $78,500 in interim fees. It
       properly considered all of the statutory factors, was familiar with the case and the parties
       before it, and reviewed a bevy of financial information submitted by the parties prior to
       making its determination. Robert was the party with better financial ability to pay the fees,
       and the court so ordered.
¶ 46       Robert urges us to find that the court misapplied section 501(c-1)(3) and the legal
       concepts of “leveling the playing field” and finding “substantial parity” between the parties.
       In support of his argument, Robert cites to In re Marriage of Beyer, 324 Ill. App. 3d at 315,
       in which this court stated that, “In enacting section 501(c-1), the legislature’s goal was to
       level the playing field by equalizing the parties litigation resources where it is shown that one
       party can pay and the other party cannot.” Robert argues that the court misapplied these
       concepts, in large part because Robin’s attorneys had been paid more than had Robert’s
       attorneys. We disagree. In its memorandum order, the circuit court addressed each factor,
       spending over two pages analyzing the factors outlined in section 501(c-1). In addition, as
       the statute allows, the court addressed “any other factor that the court expressly finds to be
       just and equitable.” 750 ILCS 5/501(c-1)(1)(I) (West 2010). In its order, the court properly
       addressed the fact that Robin’s attorneys had been paid more than had Robert’s in its
       discussion of subsection H. Subsection H, which represents but one factor the court reviewed
       of many, provides for the analysis of payments made and expected to be made. The circuit
       court clearly addressed this issue in the order, and considered not only the payments that had
       already been made, but the source of those payments, as well. Allowing a party to not pay
       reasonable interim attorney fees in a situation such as that found in the case at bar solely
       because the other party previously paid more to her attorneys, without further analysis, would
       be unjust and would contravene the purpose of the interim fees statute.
¶ 47       In sum, we cannot say that it was an abuse of discretion to grant the interim award. We
       remind the parties that this interim award is merely an advance from the marital estate, which
       estate will be equitably divided at the time of dissolution. See 750 ILCS 5/501(c-1)(2) (West
       2010); see also In re Marriage of Radzik, 2011 IL App (2d) 100374, ¶ 43 (“An interim fee
       award is deemed an advance from the parties’ marital estate, and any portion of an interim
       award constituting an overpayment shall be remitted back to the appropriate person or
       party.”).

¶ 48                                 B. The Contempt Order
¶ 49      Next, Robert contends the circuit court erred in its contempt finding and the subsequent
       sanctions entered against him. Specifically, Robert argues that, where he did not have the
       opportunity to purge himself of the contempt, i.e., because he did not have access to the
       necessary funds to do so, the court acted “in direct contravention of its contempt powers.”
¶ 50      Initially, Robin responds that, in fact, this court lacks jurisdiction to decide this appeal

                                                 -16-
       because Robert filed his notice of appeal too soon.5 She argues that, because only contempt
       orders which impose a penalty or sanction are final and appealable, and the instant contempt
       order did not impose a penalty or sanction, it was not appealable at the time Robert filed his
       notice of appeal. See Revolution Portfolio, LLC v. Beale, 341 Ill. App. 3d 1021, 1026 (2003)
       (noting that in order for the appellate court to assume jurisdiction under Illinois Supreme
       Court Rule 304(b)(5) (eff. Feb. 1, 1994), the contempt order must impose sanctions of some
       kind upon the contemnor).
¶ 51       The circuit court issued a contempt order on June 4, 2012, which stated:
                “This cause coming on to be heard after return of the rule entered against Robert
           Levinson April 3, 2012, both parties appearing by counsel, Robert offering no defense
           and seeking ‘a friendly contempt’ and over objection of Robin’s counsel as to the
           ‘friendly’ contempt, the court hearing argument and being fully advised, ORDERED:
                (1) Robert Levinson is found in indirect civil contempt of court for his wilful failure
           to comply with the court order of 2/16/12 (2) He may purge the contempt by paying to
           Lake Toback $78,500 within 14 days (3) setting of sanctions is continued to 6/20/12.”
       Robert then filed a notice of appeal on June 6, 2012. Robin contends that this notice of
       appeal was premature. However, our review of the record shows that the court intended the
       purge amount of $78,500 in the contempt order to be a sanction because on June 20, 2012,
       the court entered a subsequent order finding that the purge amount “is a sanction.”6 The trial
       court did not “convert” the purge amount into a sanction, as Robin argues. Rather, the trial
       court clarified that it intended the purge amount, from the beginning, i.e., from June 4, 2012,
       the day the contempt order was entered, to be a sanction. Accordingly, this court is properly
       vested with jurisdiction.
¶ 52       We now turn to the merits of the contempt order. A court has the authority to enforce its
       orders by way of contempt. In re G.B., 88 Ill. 2d 36, 41 (1981). Civil contempt proceedings
       are coercive, that is, the civil contempt procedure is designed to compel the contemnor
       perform a specific act. In re Marriage of Betts, 200 Ill. App. 3d 26, 43 (1990). “Civil
       contempt proceedings have two fundamental attributes: (1) the contemnor must be capable
       of taking the action sought to be coerced, and (2) no further contempt sanctions are imposed


               5
                 In this court, Robin filed a motion to dismiss cause number 1-12-1696 for lack of
       jurisdiction. We took the motion with the case and hereby deny said motion.
               6
                 Specifically, the court order states:
                         “The court finds that the purge amount in the 5/30/12 order is a sanction and hereby
                denies Robert’s request for stay for the reasons set forth and transcribed in open court.”
       The May 30, 2012, order states:
                         “The court has been advised that Robert is requesting a contempt citation on the
                matter set for hearing on 6/4/12, counsel for Petitioner indicating that he wants to be heard
                on that date.”
       The contempt order in question was not entered until June 4, 2012. However, it is clear from the
       record that the trial court, when referring to the “purge amount in the 5/30/12 order” was actually
       referring to the June 4 order.

                                                   -17-
       upon the contemnor’s compliance with the pertinent court order.” In re Marriage of Sharp,
       369 Ill. App. 3d 271, 279 (2006). “The power to enforce an order to pay money through
       contempt is limited to cases of wilful refusal to obey the court’s order.” In re Marriage of
       Logston, 103 Ill. 2d 266, 285 (1984). Whether a party is guilty of contempt is within the
       sound discretion of the trial court, and we will not reverse a trial court’s determination absent
       an abuse of discretion. In re Marriage of Sharp, 369 Ill. App. 3d at 279.
¶ 53       The record on appeal contains sufficient evidence to support the circuit court’s
       determination that Robert’s failure to comply with the order was wilful and contumacious.
       Contrary to Robert’s argument that he was unable to pay the money and, therefore, his
       noncompliance was not wilful and contumacious, as addressed above, the trial court properly
       found that Robert had the ability to comply with the court’s order that he pay $78,500 in
       interim attorney fees.
¶ 54       Robert argues that the indirect civil contempt was, in fact, a “friendly contempt.” He
       supplemented the record on appeal with the transcript of the June 4, 2012, contempt hearing.
       We acknowledge that, in the contempt hearing, the trial court does refer to the contempt as
       a “friendly contempt.” However, in the written contempt order, the court specifies that
       “Robert Levinson is found in indirect civil contempt of court for his wilful failure to comply
       with the court order of 2/16/12.”
¶ 55       This court has previously addressed a similar situation and rejected a similar argument
       in Willeford v. Toys “R” Us-Delaware, Inc., 385 Ill. App. 3d 265, 277 (2008), wherein the
       defendants requested that the court, having ruled against them on the merits, vacate the trial
       court’s “friendly contempt” finding because it was entered against the defendants merely to
       allow them to challenge certain discovery issues immediately. Id. The court rejected the
       request, in part because while the trial court orally announced it was granting a “friendly
       contempt,” the written order actually did not specify that it was a “friendly contempt.” Id.
¶ 56       We recognize that “exposing oneself ‘to a finding of contempt is an appropriate method
       of testing the validity of a court order,’ ” particularly “where the refusal to comply with the
       court’s order constitutes a good-faith effort to secure an interpretation of an issue without
       direct precedent.” (Internal quotation marks omitted.) In re Marriage of Radzik, 2011 IL App
       (2d) 100374, ¶ 67 (quoting In re Marriage of Rosenbaum-Golden, 381 Ill. App. 3d 65, 82
       (2008), quoting In re Marriage of Beyer, 324 Ill. App. 3d at 321); accord In re Marriage of
       Nash, 2012 IL App (1st) 113724, ¶ 30. However, in the case at bar, Robert does not
       challenge a unique area of law or present a good-faith effort to secure an interpretation of an
       issue without direct precedent. Instead, Robert attempts to circumvent the directives of the
       Act, which specifies:
                “(d) A temporary order entered under this Section:
                    ***
                    (2) may be revoked or modified before final judgment, on a showing by affidavit
                and upon hearing; and
                    (3) terminates when the final judgment is entered or when the petition for
                dissolution of marriage or legal separation or declaration of invalidity of marriage is
                dismissed.” 750 ILCS 5/501 (d)(2), (3) (West 2010).

                                                 -18-
       The Act does not allow for parties to generally test the validity of interim fee awards under
       the guise of a “friendly contempt” merely because the party does not agree with the award.
¶ 57        Nevertheless, we find error in the circuit court’s contempt order. First, the court erred
       when it designated the contempt at issue “indirect civil contempt.” In our view, the contempt
       at issue was direct civil contempt because the contumacious behavior at issue, e.g., Robert’s
       refusal to pay the court-ordered interim attorney fees, occurred directly in front of the court.
       See In re Marriage of Slingerland, 347 Ill. App. 3d 707, 711 (2004) (“direct contempt arises
       from conduct that occurred in the judge’s presence, making all elements of the offense within
       the judge’s personal knowledge”); see also Levaccare v. Levaccare, 376 Ill. App. 3d 503,
       508-09 (2007) (“A direct contempt is a contempt committed in the presence of the court
       while the court is in session, as opposed to an indirect contempt that is committed outside
       the presence of the court.”). Robert, by counsel, in court, openly refused to comply with the
       court’s interim fees order. This conduct occurred within the court’s presence, and all
       elements of the offense were, therefore, within the court’s personal knowledge. Accordingly,
       Robert should have been held in direct civil contempt.
¶ 58        In addition, the court erred in substituting the purge amount of $78,500, which was the
       amount of the underlying interim fees order, for contempt sanctions. The purpose of the
       circuit court imposing sanctions, i.e., an indefinite and continuing fine and/or jail sentence,
       until purged by compliance, is to coerce Robert to comply with the initial order. See In re
       Marriage of Betts, 200 Ill. App. 3d at 43-44 (the purpose of imposing sanctions in a civil
       contempt action is to compel the contemnor to perform a particular act). Here, reviewing the
       contempt order in combination with the subsequent court order clarifying that the purge
       amount was a sanction, it appears the court intended the purge amount–the amount of the
       interim fees order–to act doubly as a purge amount and as a fine or sanction. This was error.
¶ 59        We acknowledge that Robert’s behavior was wilful and contumacious. Even though, as
       we have found herein, he had the ability to comply with the court’s interim fees order, he
       refused to do so. Nonetheless, due to the infirmities in the contempt order itself, we vacate
       the order finding him in indirect civil contempt. Robert is still required to comply with the
       interim attorney fee order and, as this cause continues forward, noncompliance on his part
       may merit a subsequent finding of contempt.

¶ 60                                    III. CONCLUSION
¶ 61      For the foregoing reasons, we affirm the interim attorney fees order and vacate the order
       holding Robert in indirect civil contempt.
¶ 62      The decision of the circuit court of Cook County is affirmed in part and vacated in part.

¶ 63      Affirmed in part and vacated in part.




                                                -19-